            Case 3:19-cv-00303-MMD-WGC Document 29 Filed 08/28/20 Page 1 of 2



1    Mark Mausert
     NV Bar No. 2398
2
     729 Evans Avenue
3    Reno, NV 89512
     (775) 786-5477
4    Fax (775) 786-9658
     mark@markmausertlaw.com
5
     Attorney for Plaintiff
6
                                     UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8

9
     GAUDY PARENTO,                                  Case No. 3:19-cv-00303-MMD-WGC
10
                        Plaintiff,
11
     vs.                                           STIPULATION AND [PROPOSED] ORDER
12                                                 TO EXTEND DEADLINE TO RESPOND TO
     WASHOE COUNTY, a political
     subdivision of the State of Nevada, and       MOTION FOR SUMMARY JUDGMENT
13
     DOES I-X,                                     (Second Request)
14
                        Defendant.
15
              Pursuant to Local Rule IA 6-1, Plaintiff GAUDY PARENTO, and Defendant WASHOE
16
     COUNTY, a political subdivision of the State of Nevada, by and through their undersigned
17
     counsels of record, hereby stipulate and respectfully request an Order granting the Stipulation to
18

19   extend the deadline for Plaintiff to file an opposition to Defendant’s Motion for Summary

20   Judgment (ECF No. 25) from August 28, 2020 to September 4, 2020.
21
     //
22
     //
23
     //
24

25

26

           STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO MOTION FOR SUMMARY
                                            JUDGMENT
           Case 3:19-cv-00303-MMD-WGC Document 29 Filed 08/28/20 Page 2 of 2



1            The parties request this extension due to counsel for Plaintiff’s congested calendar and
2
     need for additional time to prepare a proper response.
3
     Dated: August 28, 2020.                        Dated: August 28, 2020.
4
     LAW OFFICE OF MARK MAUSERT                     WASHOE COUNTY DISTRICT ATTORNEY’S
5                                                   OFFICE

6

7    /s/ Mark Mausert                               /s/ Michael Large
     MARK MAUSERT                                   MICHAEL LARGE
8                                                   Attorney for Defendant
     Attorney for Plaintiff
9

10

11

12
             IT IS SO ORDERED.
13

14                       28th day of _____________,
             DATED this ____           August       2020.
15

16
                                                          __________________________________
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

        STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO MOTION FOR SUMMARY
                                         JUDGMENT
